Title: To Thomas Jefferson from the District of Columbia Commissioners, 8 February 1802
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir,
            Commissioners Office 8th. February 1802
          
          We received by last post a Letter from the Governor of Maryland, and not having it in our power to pay the interest due to the State we have agreeably to the Governors request transmitted his letter with the inclosures to the President of the United States—
          We are with sentiments of the highest respect Sir Yr. mo. Obt. Servts
          
            Alexr. White
            Tristram Dalton
          
        